Exhibit 10.7

FORM OF

CHANGE IN CONTROL AGREEMENT

(Tier II Agreement)

[date]

Dear:

1. This letter agreement (the “Agreement”) is an amendment and restatement of
the agreement previously entered into by you and Arch Chemicals, Inc. (the
“Company”) and shall be binding immediately upon its execution and delivery, but
it shall not be operative unless and until there has been a Change in Control
(as defined below) of Arch Chemicals, Inc. (the “Company”). In the event that
this Agreement shall not have become operative during its Term (as defined
below), it shall not thereafter become operative or be of any force or effect.

2. For purposes of this Agreement, the following definitions apply:

 

  (a) “Change in Control” means the first of the following events to occur:

 

  (i) there is consummated a merger or consolidation to which the Company or any
Subsidiary of the Company is a party if the merger or consolidation would result
in the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) less than 50% of the combined voting power of the securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation;

 

  (ii) direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) of securities of the Company
representing in the aggregate 20% or more of the total combined voting power of
the Company’s then issued and outstanding securities is acquired by any person
or entity, or group of associated persons or entities acting in concert;
provided, however, that for purposes hereof, the following acquisitions shall
not constitute a Change of Control: (A) any acquisition by the Company or any of
its Subsidiaries, (B) any acquisition by any employee benefit plan (or related
trust or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company, (C) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) any
acquisition by a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company and (E) any acquisition in connection with a merger or
consolidation which, pursuant to subparagraph (i) above, does not constitute a
Change of Control;



--------------------------------------------------------------------------------

  (iii) there is consummated a transaction for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 80% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale;

 

  (iv) the stockholders of the Company approve any plan or proposal for the
liquidation of the Company; or

 

  (v) the occurrence within any 24-month or shorter period of a change in the
composition of the Board such that the “Continuity Directors” cease for any
reason to constitute at least a majority of the Board. For purposes of this
subparagraph, “Continuity Directors” means (A) those members of the Board who
were directors on the date hereof and (B) those members of the Board (other than
a director whose initial assumption of office was in connection with an actual
or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) who were
elected or appointed by, or on the nomination or recommendation of, at least a
two-thirds majority of the then-existing directors who either were directors on
the date hereof or were previously so elected or appointed.

 

  (b) “Cause” means your willful and continued failure to substantially perform
your duties; your willful engaging in gross misconduct significantly and
demonstrably financially injurious to the Company; or your willful misconduct in
the course of your employment which is a felony or fraud. No act or failure to
act on your part will be considered “willful” unless done or omitted not in good
faith and without reasonable belief that the action or omission was in the
interests of the Company or not opposed to the interests of the Company.

 

  (c) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (d) “Company” means Arch Chemicals, Inc. or a successor of Arch Chemicals,
Inc. (whether direct or indirect) by acquisition of all or substantially all of
its assets, merger or consolidation.

 

  (e) “Section 409A” means Section 409A of the Code, the Treasury Regulations
promulgated under Section 409A of the Code and other guidance issued by the
Internal Revenue Service in respect of Section 409A of the Code, in each case as
in effect from time to time.

 

2



--------------------------------------------------------------------------------

  (f) “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses fifty percent (50%) or more of the total combined voting
power of all classes of its stock.

 

  (g) “Term” shall mean the period from the date hereof through December 31,
2011; provided that, if a Change in Control occurs during the Term of this
Agreement, the Term shall end on the later of (i) second anniversary of the date
of such Change in Control and (ii) December 31, 2011.

 

  (h) “Termination” means if:

 

  (i) Within 18 months following a Change in Control, you are discharged by the
Company (or any of its subsidiaries) other than for Cause; or

 

  (ii) You terminate your employment within 24 months following a Change in
Control in the event that:

 

  (1) the Company requires you to relocate your then office to an area that
increases by more than 30 miles your commuting distance, on a daily basis, from
your then residence, except the requirement to relocate your office to the
Company’s corporate headquarters wherever located prior to the Change in
Control, is not a basis for Termination if (a) in the transfer, the Company
reimburses you fully for all your relocation costs consistent with its past
practice in effect prior to a Change in Control and (b) you are not age 55 or
older with at least ten years of creditable service under a Company retirement
plan either prior to the Change in Control or at the time of the required
relocation;

 

  (2) the Company reduces your base salary as in effect immediately prior to the
Change in Control;

 

  (3) the Company fails to continue in any material respect your participation
in its benefit plans (including incentive compensation and stock options), both
in terms of the amount of the benefits provided (other than due to the Company’s
or a relevant operation’s financial or stock price performance provided such
performance is a relevant criterion under such plan) and the level of your
participation relative to other participants as exists on the date hereof;
provided that, with respect to annual and long term incentive compensation
plans, the basis with which your amount of benefits and level of participation
shall be compared shall be the average benefit awarded to you under the relevant
plan during the three years immediately preceding the date of Termination;

 

3



--------------------------------------------------------------------------------

  (4) your duties, position or reporting responsibilities are materially
diminished; or

 

  (5) A willful material breach by the Company of this Agreement.

Notwithstanding anything to the contrary contained herein, you will not be
entitled to terminate employment and receive the payments and benefits set forth
in paragraph 3 as the result of the occurrence of any event specified in the
foregoing clause (ii) (each such event, “a Good Reason Event”) unless, within 90
days following the occurrence of such event, you provide written notice to the
Company of the occurrence of such event, which notice sets forth the exact
nature of the event and the conduct required to cure such event. The Company
will have 30 days from the receipt of such notice within which to cure (such
period, the “Cure Period”) the circumstances giving rise to the Good Reason
Event. If, during the Cure Period, such event is remedied, then you will not be
permitted to terminate employment and receive the payments and benefits set
forth in paragraph 3 as a result of such Good Reason Event. If, at the end of
the Cure Period, the Good Reason Event has not been remedied, you will be
entitled to terminate employment as a result of such Good Reason Event during
the 45 day period that follows the end of the Cure Period. If you terminate
employment during such 45 day period, so long as you delivered the written
notice to the Company of the occurrence of the Good Reason Event at any time
prior to the expiration of this Agreement, for purposes of the payments,
benefits and other entitlements set forth in paragraph 3 of this Agreement, the
termination of your employment pursuant thereto shall be deemed to be a
termination before the expiration of this Agreement. If you do not terminate
employment during such 45 day period, you will not be permitted to terminate
employment and receive the payments and benefits set forth in paragraph 3 as a
result of such Good Reason Event.

3. (a) In the event of a Termination, the Company will pay you a cash amount
(“Special Severance”) equal to the sum of:

 

  (i) 12 months salary at the higher of your base rate of salary in effect at
the Company (or any subsidiary thereof) immediately prior to the Change in
Control or on the date of Termination; plus

 

  (ii) an amount equal to the greater of (a) the average of your bonus awards
actually paid under the Company’s annual cash incentive compensation plans or
programs for the three calendar years immediately preceding the year in which
Termination occurs (including zero if you participated in such plans or programs
for the particular year but nothing was paid) or (b) your standard annual cash
incentive award for the year in which Termination occurs.

For the purposes of clause 3(a)(ii)(a), (A) any bonus amounts deferred to the
Employee Deferral Plan for a particular bonus year shall be deemed to have been
actually paid and not deferred, and (B) if you did not participate for such
three year period in such plans or programs, the average shall be of the two
full calendar years in which you did participate or in the case of one calendar
year of participation, the amount for such one year.

 

4



--------------------------------------------------------------------------------

  (b) During the 12-month period following your Termination, you and your
dependents shall continue to be entitled to coverage under the medical and
dental insurance plans of the Company, and you shall continue to be entitled to
coverage under the life insurance plans (other than travel/accident) of the
Company, in which you participated prior to Termination on a basis no less
favorable than in effect immediately prior to the Change in Control; provided
that your entitlement to medical and dental insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, would
commence at the end of the period during which medical and dental insurance
coverage is provided under this Agreement without offset for coverage provided
hereunder. Except as specifically permitted by Section 409A, the medical, dental
and life insurance coverage provided to you (and your eligible dependents)
during any calendar year shall not affect the coverage provided in any other
calendar year, and the right to such coverage cannot be liquidated or exchanged
for any other benefit.

 

  (c) Payment of Special Severance will be made to you within 30 days of the
date of your Termination in a lump sum; provided, however, the amount of the
Special Severance paid hereunder shall, subject to paragraph 11(b), be applied
to reduce whatever cash severance payments, if any, to which you are entitled
under the applicable severance policy of the Company or under any special
severance arrangements which may have been entered into by you with the Company
with respect to termination of your employment with the Company. The payment(s)
of the Special Severance will be reduced by any applicable, required withholding
taxes.

 

  (d) Nothing in this Agreement shall be deemed to limit any provision of the
Company’s equity plans, or other employee benefit or incentive compensation plan
of the Company which may apply in the event of a Change in Control.

 

  (e) You shall accrue no vacation following the date of Termination but shall
be entitled to payment for accrued and unused vacation for the then current
calendar year within 30 days of the date of your Termination.

 

  (f) You shall not be entitled to an ICP award for the calendar year of
Termination if Termination occurs during the first calendar quarter. Termination
occurs during or after the second calendar quarter, you shall be entitled to
prorated ICP award for the calendar year of Termination which shall be
determined by multiplying your then current ICP standard by a fraction, the
numerator of which is the number of weeks elapsed in the calendar year prior to
the Termination and the denominator of which is 52. You shall accrue no ICP
award during the 12 months following the date of Termination. For purposes of
this paragraph, “ICP” shall mean the annual cash incentive plan or program in
effect at the time of Termination. ICP award, if any, shall be paid in a lump
sum when the Special Severance is paid.

 

5



--------------------------------------------------------------------------------

4. The amount of payments provided for in this Agreement shall not be reduced by
the amount of compensation, if any, which you may receive from a third party
following your Termination.

5. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company, by agreement, in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform the Agreement if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement. As used in this
Agreement, “the Company” means the Company as defined in the preamble to this
Agreement and any successor to its business or assets which executes and
delivers the agreement provided for in this paragraph 5 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law or otherwise.

6. Anything in this Agreement to the contrary notwithstanding, in the event that
you cease to be employed by the Company or its Subsidiary for any reason,
whether at your election or that of the Company, prior to a Change in Control,
this Agreement shall not thereafter become operative or be of any force or
effect notwithstanding the subsequent occurrence of a Change in Control except
for paragraph 9 which is effective and operative on the date hereof and shall
survive any termination of this Agreement.

7. No Employment Rights. This Agreement shall not be deemed to confer upon you a
right to continued employment with the Company or any of its affiliates.

8. Disputes/Arbitration.

 

  (a) Except with respect to enforcement by the Company of paragraph 9 or other
legal action by the Company for breach by you of paragraph 9, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration at the Company’s corporate headquarters in accordance
with the rules of the American Arbitration Association then in effect. The
arbitration tribunal shall reach a decision within 120 days of its appointment
but such time period may be extended by such arbitration tribunal in the
interest of justice. Failure to adhere to this time limit will not constitute a
basis for challenging the arbitration award or decision. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction; provided, however,
that you shall be entitled to seek specific performance of your right to be paid
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

 

  (b)

The Company shall pay as they become due all reasonable legal fees and expenses
which you may incur prior to the second anniversary of the date of Termination
to enforce this Agreement unless you had no reasonable basis for the

 

6



--------------------------------------------------------------------------------

 

claim. Should the Company dispute your entitlement to such fees and expenses,
the burden of proof shall be on the Company to establish that you had no
reasonable basis for the claim. Any amounts reimbursable by the Company pursuant
to this paragraph 8(b) shall be paid to you prior to the last day of the
calendar following the calendar year in which such fees are incurred.
Reimbursements and expenses paid by the Company during any calendar year shall
not affect the reimbursements and expenses paid in any other calendar year, and
the right to payments, benefits and reimbursements cannot be liquidated or
exchanged for any other benefit.

9. Nonsolicitation.

 

  (a) You agree that while employed by the Company and for one year immediately
following your ceasing to be an employee of the Company for any reason (whether
voluntary or otherwise), you shall:

 

  (i) not, in any way, directly or indirectly, on your own behalf or on behalf
of or in conjunction with any person, entity, business, partnership or
organization solicit, entice, hire, employ or endeavor to employ any of the
employees of the Company (but excluding former employees who are not so
solicited, enticed or hired prior to such former employee’s employment
termination); and

 

  (ii) not, directly or indirectly, contact or solicit (or advise or consult for
any person, organization, partnership, business, company or enterprise with
respect to soliciting or contacting) any person or entity who was a customer of
the Company at any time during the twenty-four (24)month period prior to your
ceasing to be a Company employee, or any potential customer of the Company who
was specifically targeted for solicitation by the Company at any time during
such 24-month period (such customer and potential customer being an “Arch
Customer”), for the purpose of diverting such customer from the Company with
respect to, or for the purpose of recommending, selling or providing any product
or service similar to or competing with, any product or service of the Company
that (A) is offered at the time of employment termination and (B) you were
engaged in managing, marketing, selling or manufacturing at any time during your
employment with the Company or Olin Corporation (together with subsidiaries of
Olin Corporation, being collectively “Olin”); provided further that this clause
(ii) shall also apply to (x) any Arch Customer with whom you met or contacted at
any time prior to employment termination for the express purpose of
establishing, soliciting or maintaining a customer relationship with the Company
or Olin and (y) any product or service of the Company that is offered at the
time of employment termination and that was or was to be the basis of such
customer relationship.

 

7



--------------------------------------------------------------------------------

  (b) You acknowledge that you have carefully read this Agreement and have given
and do now give careful consideration to the restraints imposed upon you by this
Agreement and are in full accord as to their necessity for the reasonable and
proper protection of the Company’s businesses. You acknowledge and agree that
(i) each and every restraint imposed by this paragraph 9 is reasonable with
respect to subject matter, duration and geographic area and (ii) that your
services to the Company are unique and special and that you have knowledge of
the Company’s trade secrets, customer base and other confidential information of
the Company and you hereby agree you will not assert anything to the contrary in
any court, hearing, arbitration, mediation or other legal forum. You further
acknowledge and agree that the restrictions contained in this paragraph 9 will
not prevent you from earning a living within your trade or specialty. The
restraints imposed by this paragraph 9 shall continue for their full periods and
throughout the geographic areas set forth in this paragraph 9 except as provided
in paragraph 9(f) below.

 

  (c) If you violate or attempt to violate any of the provisions of this
paragraph 9, then the Company shall be entitled, as of right, to an injunction
and/or other equitable relief against you, restraining you from violating or
attempting to violate any of these provisions. You further agree that this
provision does not limit any other remedies that may be available to the Company
for breach of this paragraph 9 by you.

 

  (d) You acknowledge that, because of the competitive nature of the Company’s
businesses and the Company’s repeat transactions with many customers, the
development and enhancement of customer relationships, contacts and goodwill are
critical factors in ensuring the Company’s survival and success and that such
customer relationships, contacts and goodwill constitute valuable assets
belonging to the Company, whether or not such assets are produced by your own
efforts. You further acknowledge that directly or indirectly soliciting the
Company’s customers for a competitor of the Company would inevitably result in
disclosure of trade secrets and confidential information belonging to the
Company, this irreparably harming the Company.

 

  (e) For purposes of this paragraph 9, references to “the Company” mean the
Company including its subsidiaries.

 

8



--------------------------------------------------------------------------------

  (f) The parties have entered into this Agreement in the belief that its
provisions are valid, reasonable, and enforceable. However, if any one or more
of the provisions contained in this Agreement shall be held to be unenforceable
for any reason, such unenforceability shall not affect any other provision of
this Agreement, and this Agreement shall be construed as if such unenforceable
provision had never been contained herein. However, if any one or more of the
provisions contained in paragraph 9 hereof shall for any reason be held to be
excessively broad as to time, duration, geographic scope, activity or subject,
it shall be construed, by limiting and reducing it, so as to be enforceable to
the extent compatible with applicable law.

 

  (g) The provisions contained in this paragraph 9 are in addition to, and
supplement, any other nonsolicitation or noncompete agreement that may be
applicable to you and does not supersede or replace any such other prior
agreements. You acknowledge and agree that any prior noncompetition or
nonsolicitation agreement between you and Olin has been assigned to the Company
and is effective as if originally entered into with the Company instead of Olin.

10. Your Employment Agreement relating to Inventions, Patents and Confidential
Information which you signed shall continue to remain effect in accordance with
its terms following any termination of employment.

11. Section 409A.

 

  (a) It is intended that the provisions of this Agreement comply with
Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

 

  (b) Neither you nor any of your creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with the Company or any of its affiliates (this Agreement and
such other plans, policies, arrangements and agreements, the “Company Plans”) to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to you or for your
benefit under any Company Plan may not be reduced by, or offset against, any
amount owing by you to the Company or any of its affiliates.

 

  (c)

If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a “specified employee” (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under a Company Plan constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or

 

9



--------------------------------------------------------------------------------

 

penalties under Section 409A, then the Company (or its affiliate, as applicable)
shall not pay such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first
business day after such six-month period.

 

  (d) Notwithstanding any provision of this Agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this
Agreement and any Company Plan as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A. You are solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on you or for your account in connection with any Company Plan
(including any taxes and penalties under Section 409A), and neither the Company
nor any affiliate shall have any obligation to indemnify or otherwise hold you
harmless from any or all of such taxes or penalties.

 

Very truly yours, ARCH CHEMICALS, INC. By:  

/s/ Hayes Anderson

Agreed:

 

Signature:

 

 

   

 

10